Case: 21-60562     Document: 00516407073         Page: 1     Date Filed: 07/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 26, 2022
                                  No. 21-60562
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Md Maksudur Rahman,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             Agency No. 201 747 870


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Md Maksudur Rahman, a native and citizen of Bangladesh, petitions
   for review of the decision by the Board of Immigration Appeals (BIA)
   dismissing his appeal from the immigration judge’s (IJ) denial of his
   application for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60562      Document: 00516407073          Page: 2    Date Filed: 07/26/2022




                                    No. 21-60562


   Convention Against Torture (CAT). He asserts, incorrectly, that the BIA
   erred by requiring him to support his claims with corroborating evidence
   even though his testimony was deemed credible. See Rui Yang v. Holder, 664
   F.3d 580, 587 (5th Cir. 2011).
           In addition, Rahman challenges the BIA’s conclusion that he failed to
   adequately explain why he could not provide corroborative evidence;
   however, he does not address the BIA’s reasons or cite evidence that refutes
   them.    Instead, he references his testimony that he could not obtain
   corroborating evidence during the pandemic lockdown in Bangladesh and
   that, prior to then, he did not know what documents he needed. That
   testimony does not explain why Rahman’s attorney was unable to advise him
   regarding the necessary documentation and obtain it for him with the
   assistance of his cousin in the United States during the year before the
   pandemic lockdown began. He fails to show that the record compels a
   conclusion that the evidence was not available. See id. at 587-88. We do not
   consider his contentions that he otherwise satisfied the requirements for
   asylum and withholding of removal, as the BIA did not reach those issues.
   See Aviles-Tavera v. Garland, 22 F.4th 478, 485-86 (5th Cir. 2022).
           The BIA rejected Rahman’s CAT claim in part because he failed to
   satisfy his burden of proving that a Bangladeshi official would consent to or
   acquiescence in his torture. He abandons any challenge to that conclusion by
   failing to adequately brief it. See Fed. R. App. P. 28(a)(8); Rui Yang, 664
   F.3d at 589; Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Because
   the issue is dispositive of his CAT claim, see Iruegas-Valdez v. Yates, 846 F.3d
   806, 812 (5th Cir. 2017), we do not consider his assertion that he showed a
   likelihood of future harm rising to the level of torture, see INS v. Bagamasbad,
   429 U.S. 24, 25 (1976).
           The petition is DENIED.




                                          2